An appeale from a Judgmt given against ye appealt by Default in the Court of Mayor and Aldermen ye Day of for Eight Thousand Two hundd thirty one pound weight and three Quarter of tobacco one Thousand Eight hundd forty eight Gilders tenn Stivers Sewant Seven thousand foure hundd thirty nine Gildrs in Beavers. Al-leadged to bee Due to ye said Hendecoutre of which great part being paid the Appealt prayed releife proceedings of said Court read and partyes fully heard the Deft produced an account Signed by the Appealt and the said Hondecoutre Dated the tenth of August 1673 which was owned by the Appealt and menconing the Particulars of what paid and desired only the Ballance, In the species Exprest, whereupon the Court gave Judgmt for the Deft that ye Appealt make payment and Sattisfacton of the neate Ballance of said account in the Species therein mentoned with Costs ofsui te. The Appealt Craves an appeal to the King and Councell which is granted giving Securty According to Law.